EXHIBIT 10.1


Mark A. Nesci is Executive Vice President and Chief Operating Officer of
Burlington Coat Factory Warehouse Corporation (the "Company"). Mr. Nesci has an
oral agreement with the Company for "at will" employment which includes the
following:


 1. Annual Base Salary of $600,000, subject to review and adjustment by the
    Chairman of the Board of Directors of the Company or Board of Directors of
    the Company;
 2. Eligibility for bonus awards as determined by the Chairman of the Board of
    Directors of the Company, subject to review and adjustment by the Board of
    Directors of the Company;
 3. Eligibility for awards under the Company's incentive stock plans, as
    determined by the Board of Directors of the Company or appropriate committee
    thereof;
 4. Eligibility to participate in the Company's 401(k) profit sharing plan;
 5. Eligibility for medical and disability insurance and other forms of health,
    life and other insurance and/or benefits provided by the Company to its
    employees; and
 6. Vacation, paid sick leave and all other employee benefits provided by the
    Company to its employees or executive management.